Citation Nr: 1456830	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  08-34 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES
 
1.  Entitlement to service connection for polyarthralgia.
 
2.  Entitlement to service connection for disability manifested by bilateral wrist pain.
 
3.  Entitlement to service connection for disability manifested by bilateral elbow pain.
 
5.  Entitlement to service connection for disability manifested by right ankle pain.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 

ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1987 to October 1997.  
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2007 rating decision of the VA Regional Office in San Diego, California that, in pertinent part, denied entitlement to service connection for polyarthralgia, bilateral wrist disabilities, bilateral elbow disabilities, and a right ankle disability.
 
The case was remanded for further development by Board decision in August 2012.
 
Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 

REMAND
 
Review of the record discloses that when the case was remanded by the Board in August 2012, it was noted that the Veteran had service in Southwest Asia during the Persian Gulf War era, and that he was claiming entitlement to service connection for polyarthralgia involving various joint pains which had not been attributed to any specific cause.  As such, a medical examination was requested to ascertain whether the appellant's arthralgias/joint pain were due to an undiagnosed illness or medically unexplained chronic multisystem illness as set forth in 38 C.F.R. § 3.317 (2014).  The Board pointed out that joint pain is one of the symptoms that may possibly be attributed to an undiagnosed illness or medical unexplained chronic multisystem illness for Persian Gulf War Veterans. 38 C.F.R. § 3.317(b)(5) (2014). 
 
In this regard, the Veteran was afforded a VA examination in October 2012.  The Board observes, however, that the examiner only examined the Veteran and completed a disability questionnaire for Persian Gulf and Afghanistan Infectious Disease purposes.  The examiner did not address whether the Veteran had arthralgias/joint pain due to a Gulf War undiagnosed illness or medically unexplained chronic multisystem illness.  In view of such, the October 2012 VA examination is inadequate for adjudication purposes.  A remand by the Board confers on the appellant a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet.App. 268, 271 (1998).  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An inadequate examination frustrates judicial review. Hicks v. Brown, 8 Vet. App. 417, 422 (1995).
 
As such, the Board is of the opinion that the Veteran must be afforded additional VA examination.  It is unfortunate that the case must be remanded once again.  However, the Board would be remiss in its duty to assist and afford the appellant every consideration of due process if it did not ensure that each examination request is properly and completely accomplished.  The fulfillment of the VA's statutory duty to assist the Veteran includes requesting a contemporaneous and thorough VA medical examination when indicated, to include by a specialist, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
 
Additionally, the Board notes that the Veteran appears to receive continuing VA outpatient treatment.  The most recent records date through September 2013.  As VA has notice of the potential existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, records dating from October 2013 should be requested and associated with the claims folder.
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Request VA records dating from October 2013 and associate them with the claims folder or Virtual VA.  If the records cannot be located, the RO must specifically document the attempts that were made to retrieve them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a Persian Gulf War examination by a VA physician to determine whether the appellant's symptoms of polyarthralgia, elbow, wrist and ankle pain are due to a Gulf War undiagnosed illness or medically unexplained chronic multisystem illness.  The examiner is to be provided access to the claims folder, a copy of this remand, VBMS, and Virtual VA.  The examiner must specify in the report that the claims file, VBMS, and Virtual VA records have been reviewed.  Following examination, the physician must indicate whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's polyarthralgia, elbow pain, wrist pain, and right ankle pain are due to an undiagnosed illness or a medically unexplained chronic multisystem illness related to service in the Persian Gulf War Zone.  If not the examiner must opine whether it is at least as likely as not that these symptoms are associated with some other in-service disease or injury.  
 
A complete rationale for all conclusions expressed should be set forth in the examination report.  
 
In formulating the medical opinion, the examiner is to consider that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.
 
3.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction.  Stegall.
 
4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


